Exhibit 10.1

 



EXECUTION COPY



 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is entered into as of the
14th day of August, 2015, by and among Tempus Applied Solutions Holdings, Inc.,
a Delaware corporation (the “Company”), and the investors signatory hereto and
set forth on Exhibit A hereto (each, in its capacity as an investor hereunder,
and not in any other capacity, an “Investor” and, collectively, the
“Investors”), with reference to the following facts:

 

A.          The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.           On July 31, 2015 (the “Business Combination Date”), the Company and
the other parties thereto, including Chart Acquisition Corp., a Delaware
corporation (“Chart”), Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), consummated the transaction contemplated by that
certain Agreement and Plan of Merger, dated as of January 5, 2015 (as amended,
including by the First Amendment to Agreement and Plan of Merger, dated as of
March 20, 2015, the Second Amendment to Agreement and Plan of Merger, dated as
of June 10, 2015 and the Third Amendment to Agreement and Plan of Merger, dated
as of July 15, 2015, the “Merger Agreement” and such transactions, the “Business
Combination”). In connection with the Merger Agreement, the Company prepared and
filed with the SEC a Registration Statement on Form S-4 (333-201424), which
became effective on July 17, 2015 (as amended or supplemented, the “Registration
Statement”).

 

C.           Prior to the consummation of the Business Combination, the Company
authorized a new series of convertible preferred stock of the Company designated
as Series A Convertible Preferred Stock, $0.0001 par value per share (together
with any non-voting preferred shares issued in replacement thereof in accordance
with the terms thereof, the “Preferred Stock”), the terms of which are set forth
in the certificate of designations for such series of Preferred Stock (the
“Certificate of Designations”) that was filed with the Delaware Secretary of
State on July 30, 2015 along with an amendment and restatement of the Company’s
certificate of incorporation (the “Amended Charter”), which Preferred Stock is
convertible into shares of the Company’s common stock, $0.0001 par value per
share (the “Common Stock”) (such shares of Common Stock issuable pursuant to the
terms of the Certificate of Designations, including, without limitation, upon
conversion or otherwise, collectively, the “Conversion Shares”), in accordance
with the terms of the Certificate of Designations.

 

D.          The Company is a party to that certain Registration Rights
Agreement, dated as of December 13, 2012 (as amended, including by the First
Amendment to Registration Rights Agreement, dated as of June 20, 2015, and the
Second Amendment to Registration Rights Agreement, dated as of July 31, 2015,
the “Founders Registration Rights Agreement”), together with Chart, each of the
Investors, and certain other persons or entities named as Holders therein
(together with the Investors, the “Holders”).

 

E.          The Investors wish to purchase from the Company, and the Company
wishes to sell to the Investors, on the date of this Agreement, upon the terms
and conditions set forth in this Agreement, (i) an aggregate of Two Hundred
Fifty Thousand (250,000) shares of Common Stock (the “Common Shares”), (ii)
warrants in the form attached hereto as Exhibit B (the “Series A-3 Warrants”) to
acquire an aggregate of One Hundred Eighty-Seven Thousand Five Hundred (187,500)
shares of Common Stock or Preferred Stock (as exercised, collectively, the
“Series A-3 Warrant Shares”) and (iii) warrants in the form attached hereto as
Exhibit C (the “Series B-3 Warrants” and together with the Series A-3 Warrants,
the “Warrants” and, collectively with the Common Stock, the “Purchased
Securities”) to acquire an aggregate of Sixty-Two Thousand Five Hundred (62,500)
shares of Common Stock or Preferred Stock (as exercised, collectively, the
“Series B-3 Warrant Shares”, and together with the Series A-3 Warrant Shares,
the “Warrant Shares” and, collectively with any Conversion Shares, the
“Underlying Securities”) in exchange for an aggregate purchase price of One
Million U.S. Dollars ($1,000,000) (the “Aggregate Purchase Price”), with each
Investor paying the portion of the Aggregate Purchase Price and receiving the
portion of the Purchased Securities set forth next to such Investor’s name on
Exhibit A hereto (such purchase and sale of the Purchased Securities is referred
to herein as the “Securities Purchase”).

 



 

 

 

F.          Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.             Purchase of Purchased Securities. Upon the terms and subject to
the conditions set forth herein, on the date hereof, the Company shall issue and
sell to each Investor, and each Investor shall purchase from the Company, the
Purchased Securities set forth next to such Investor’s name on Exhibit A hereto
(with respect to each Investor, the “Investor’s Purchased Securities”) or the
portion of the Aggregate Purchase Price set forth next to such Investor’s name
on Exhibit A hereto (with respect to each Investor, the “Investor’s Purchase
Price”). Each of the Purchased Securities shall be issued with applicable
restrictive legends for unregistered securities.

 

2.             Closing. The consummation of the Securities Purchase (the
“Closing”) will take place on the date of this Agreement immediately after the
execution hereof at offices of Ellenoff, Grossman & Schole LLP, 1345 Avenue of
the Americas, New York, NY 10105. By mutual agreement of the parties the Closing
may take place by conference call and facsimile (or other electronic
transmission of signature pages). At the Closing:

 

(a)        each Investor shall deliver or cause to be delivered to the Company:

 

(i)         such Investor’s Purchase Price by wire transfer of immediately
available funds to an account designated by the Company; and

 

(ii)        a copy of the Third Amendment to Registration Rights Agreement in
the form attached hereto as Exhibit D (the “Founders RRA Amendment”), duly
executed by such Investor;

 

(b)         the Company shall:

 

(i)         instruct its transfer agent to credit each Investor with the Common
Shares portion of such Investor’s Purchased Securities on the Company’s books
and records and, if and as requested by such Investor, to promptly (A) deliver
stock certificates for such Investor’s Common Shares to such Investor to the
address set forth underneath such Investor’s name on the signature pages hereto
or (B) subject to applicable securities laws and to the extent applicable,
deliver the Common Shares to the balance account of the broker of such Investor
set forth underneath such Investor’s name on the signature pages hereto (the
“Investor Broker”), at the Depository Trust Company in accordance with
instructions delivered by the Investor Broker to the Company;

 



2

 

 

(ii)        issue to each Investor a Series A-3 Warrant and a Series B-3 Warrant
for the portion of such Investor’s Purchased Securities (and promptly thereafter
deliver original signed copies of such Investor’s Warrants to such Investor to
the address set forth underneath such Investor’s name on the signature pages
hereto);

 

(iii)       deliver to each Investor a copy of the Founders RRA Amendment, duly
executed by the Company, Chart and Holders, including the Investors, of at least
66-2/3% of the Registrable Securities (as defined in the Founders Registration
Rights Agreement) as of immediately prior to the Closing;

 

(iv)       deliver to each Investor a written consent and waiver, in form and
substance reasonably acceptable to the Company and the Investors, from each New
Investor consenting to the terms and conditions of this Agreement and the other
Purchase Documents and the consummation by the Company of the transactions
contemplated hereby and thereby, and waiving, with respect to this Agreement and
the other Purchase Documents and the transactions contemplated hereby and
thereby such New Investor’s rights under (and any failure of the Company to
comply with the notice, timing and other requirements of), (A) Section 14 of
such New Investor’s New Investor Purchase Agreement, (B) Sections 2(b), 2(f) and
17 of such New Investors’ Pubco Series A-1 Warrant, (C) Sections 2(b) and 2(f)
of such New Investors’ Pubco Series B-1 Warrant and (D) with respect to the
issuance of Purchased Warrants and any Preferred Stock upon exercise of the
Purchased Warrants, Section 13 of the Certificate of Designations with respect
to such New Investor’s Preferred Stock; and

 

(v)        deliver to each Investor a written consent and waiver, in form and
substance reasonably acceptable to the Company and the Investors, from the
Company Insider Investor consenting to the terms and conditions of this
Agreement and the other Purchase Documents and the consummation by the Company
of the transactions contemplated hereby and thereby, and waiving, with respect
to this Agreement and the other Purchase Documents and the transactions
contemplated hereby and thereby the Company Insider Investor’s rights under (and
any failure of the Company to comply with the notice, timing and other
requirements of), (A) Section 16(m) of the Company Insider Investor’s Insider
Purchase Agreement, (B) Sections 2(b), 2(f) and 17 of the Company Insider
Investor’s Pubco Series A-2 Warrant and (C) Sections 2(b) and 2(f) of the
Company Insider Investor’s Pubco Series B-2 Warrant; and

 

(c)         the parties hereto shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Securities Purchase.

 

3.            Representations and Warranties of the Company. The Company
represents and warrants to each Investor, as of the date hereof, that:

 

(a)         Organization and Qualification. The Company and each of its
subsidiaries (each, a “Company Subsidiary”) are duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the full
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Company Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, except, with respect to the Company Subsidiaries, for
violations which would not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company and each Company
Subsidiary are duly qualified to conduct its respective businesses and are in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 



3

 

 

(b)         Authorization and Binding Obligation. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other agreements and documents to which it is a party
or otherwise bound in connection with the transactions contemplated by this
Agreement, including the Investor Warrants and the Founders RRA Amendment
(collectively, the “Purchase Documents”), and to issue the Purchased Securities
in accordance with the terms hereof and thereof. The execution and delivery of
the Purchase Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Purchased Securities, have been duly authorized by board of
directors of the Company and, other than (i) such filings required under
applicable securities or “Blue Sky” laws of the states of the United States and
(ii) such consents described on Schedule 3(c)(ii) attached hereto, no further
filing, consent, or authorization is required by the Company or of its board of
directors or its stockholders. This Agreement and the other Purchase Documents
to which it is a party have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)         No Conflict; Required Filings and Consents.

 

(i)         The execution, delivery and performance of the Purchase Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Purchased
Securities) will not (A) result in a violation of the Amended Charter, the
Certificate of Designations or bylaws of the Company, the terms of any equity
instrument of the Company or any of the Company Subsidiaries or any of the
organizational documents of any of the Company Subsidiaries, (B) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of the Company Subsidiaries is a party or
otherwise bound, or (C) result in a violation of any law, rule, regulation,
order, judgment or decree (including U.S. federal and state securities laws,
rules, and regulations) or the rules and regulations of the OTCQB (the
“Principal Market”), in each case, applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of the
Company Subsidiaries is bound or affected.

 

(ii)        Except as required under applicable securities or “Blue Sky” laws of
the states of the United States, and as described on Schedule 3(c)(ii), neither
the Company nor any of its Subsidiaries is required to obtain any consent,
authorization or order of, or, make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Purchase Documents, in each case in accordance with
the terms hereof or thereof. All consents, authorizations, orders, filings and
registrations (which the Company is required to obtain pursuant to the preceding
sentence) have been obtained or effected (except for those required to be
obtained or effected after the Closing, which will be obtained or effected
within the time periods prescribed by applicable law), and the Company and the
Company Subsidiaries are unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the shares of Common Stock by the Principal Market in the foreseeable future.

 



4

 

 

(d)        Issuance of the Purchased Securities. The issuance of the Purchased
Securities is duly authorized. Upon issuance in accordance with the terms of the
Purchase Documents, the Warrants shall be validly issued, fully paid and
non-assessable and free from all taxes, liens, charges and other encumbrances
with respect to the issue thereof. Upon issuance in accordance with the terms of
the Purchase Documents, the Common Shares will be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock. Upon
issuance in accordance with the Warrants, the Underlying Securities will be
validly issued, fully paid and non-assessable and free from all preemptive or
similar rights, taxes, liens, charges and other encumbrances with respect to the
issue thereof (other than those that may be imposed by applicable securities
laws), with the holders being entitled to all rights accorded to a holder of
Common Stock (or Preferred Stock with respect to the exercise of Warrants to
purchase Preferred Stock in accordance with the terms thereof).

 

(e)        Registration Statement. At the time the Registration Statement and
any amendments thereto became effective and as of the Business Combination Date,
the Registration Statement and any amendments thereto complied in all material
respects with the requirements of the 1933 Act, the Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder and all other applicable laws and regulations and did not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.

 

(f)         No Consideration Paid. No commission, broker’s fee or other
remuneration has been paid by the Company for soliciting the sale of the
Purchased Securities as contemplated by this Agreement and the other Purchase
Documents.

 

4.            Representations and Warranties of the Investors. Each Investor,
severally and not jointly, hereby represents and warrants to the Company as of
the date hereof, as follows:

 

(a)         Organization and Authority. Such Investor has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other Purchase Documents to which it is a party or otherwise bound.
If such Investor is not a natural person, the execution and delivery by such
Investor of this Agreement and each of the other Purchase Documents to which it
is a party or otherwise bound and the consummation by such Investor of the
transactions contemplated hereby and thereby have been duly authorized by such
Investor’s board of directors or other governing body.

 

(b)         Reliance on Exemptions. Such Investor understands that the Purchased
Securities are being offered and sold in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein and in the
other Purchase Documents to which such Purchaser is a party or otherwise bound
in order to determine the availability of such exemptions and the eligibility of
such Investor to acquire such Investor’s Purchased Securities. Each Investor
understands that the Purchased Securities being purchased hereunder have not
been registered under the 1933 Act, nor qualified under any foreign or state
securities laws, and that they are being offered and sold pursuant to an
exemption from such registration and qualification based in part upon the
representations of such Investor contained herein. Such Investor is acquiring
such Investor’s Purchased Securities hereunder for its own account for
investment and not with a view towards the resale, transfer or distribution
thereof, nor with any present intention of distributing such Investor’s
Purchased Securities, in each case in violation of the 1933 Act. Such Investor
has not agreed to give any Person any interest or right in such Investor’s
Purchased Securities.

 



5

 

 

(c)         Validity; Enforcement. This Agreement and the other Purchase
Documents to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of such Investor and shall
constitute the legal, valid and binding obligations of such Investor enforceable
against such Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(d)        No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the other Purchase Documents to which such
Investor is a party or otherwise bound, and the consummation by such Investor of
the transactions contemplated hereby and thereby will not (i), if such Investor
is not a natural person, result in a violation of the organizational documents
of such Investor or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party or otherwise bound, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Investor to perform its obligations
hereunder or under the other Purchase Documents to which such Investor is a
party or otherwise bound.

 

5.            Reservation of Shares; Listing.

 

(a)        Reservation of Shares. So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than 150% of the
maximum number of Warrant Shares issuable upon exercise of all the Warrants then
outstanding (without regard to any limitations on the exercise of the Warrants
set forth therein) (collectively, the “Required Reserve Amount”); provided, that
at no time shall the number of shares of Common Stock reserved pursuant to this
Section 5(a) be reduced other than proportionally in connection with any
exercise and/or redemption of Warrants. If at any time the number of shares of
Common Stock authorized and reserved for issuance is not sufficient to meet the
Required Reserved Amount, the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of stockholders to authorize
additional shares to meet the Company’s obligations pursuant to the Purchase
Documents, in the case of an insufficient number of authorized shares, obtain
stockholder approval of an increase in such authorized number of shares, and use
its reasonable best efforts to cause the holders of the management shares of the
Company to vote in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserved Amount.

 

(b)        Listing. After the Closing, (x) the Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market or secure its
listing on The New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market,
the Nasdaq Global Market or the Nasdaq Global Select Market (each, an “Eligible
Market”) and (y) neither the Company nor any of the Company Subsidiaries shall
take any action which could be reasonably expected to result in the
deauthorization, delisting or suspension of the Common Stock on an Eligible
Market on which the Common Stock is quoted or listed. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.

 



6

 

 

6.            Form D and Blue Sky. The Company shall make all filings and
reports relating to the Securities Purchase required under applicable securities
or “Blue Sky” laws of the states of the United States following the date hereof,
if any, and comply with all applicable foreign, federal, state and local laws,
statutes, rules, regulations and the like relating to the Securities Purchase.
Each Investor shall reasonably cooperate with the Company in connection with the
foregoing and promptly provide any information reasonably requested by the
Company in connection with any such filing or report.

 

7.            Miscellaneous.

 

(a)         Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)        Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. The words “including,” “includes,” “included” and “include,” when
used, are deemed to be followed by the words “without limitation.” Whenever the
context may require, (i) any pronoun will include the corresponding masculine,
feminine and neuter forms, and (ii) words in the singular include the plural and
in the plural include the singular.

 

(c)        Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(d)        Entire Agreement; Amendments. This Agreement, together with the other
Purchase Documents, supersedes all other prior oral or written agreements among
the parties, their affiliates and persons acting on their behalf with respect to
the matters discussed herein, and contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, none of the parties makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be amended other than by an instrument in
writing signed by the parties. No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.

 



7

 

 

(e)         Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party and either receipt of notice is affirmatively
confirmed or the sender follows up with another method of delivery provided
hereunder within two (2) Business Days thereafter); or (c) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and facsimile numbers for such
communications shall be as set forth on the signature page of such party hereto;
provided, that any notice to the Company shall also include a copy to Ellenoff
Grossman & Schole LLP, 1345 Avenue of the Americas, 11th Floor, New York, NY
10105, Attn: Douglas S. Ellenoff, Esq. and Richard Baumann; Esq., Facsimile No.:
(212) 370-7889. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (a) or (c) above, respectively.

 

(f)         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
None of the parties shall assign this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
parties.

 

(g)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(h)        Survival. The representations, warranties and covenants of the
parties hereto shall survive the Closing and the delivery of the Purchased
Securities.

 

(i)         Further Assurances. Each party shall use its reasonable best efforts
to do and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(j)         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 



8

 

 

(k)        Indemnification.

 

(i)         In consideration of each Investor’s execution and delivery of the
Purchase Documents to which it is a party and consummating the Securities
Purchase, in addition to the Company’s other obligations under the Purchase
Documents, the Company and its successors and assigns (collectively, the
“Indemnifying Parties”) shall defend, protect, indemnify and hold harmless each
Investor and its successors and assigns and all of their respective
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (x)
any misrepresentation or breach of any representation or warranty made by any
Indemnifying Party to the Indemnitee in this Agreement or the Warrants, (y) any
breach of any covenant, agreement or obligation of any Indemnifying Party to the
Indemnitee contained in this Agreement or the Warrants or (z) any cause of
action, suit, proceeding or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of any Indemnifying Party) or which otherwise involves such Indemnitee that
arises out of or results from (A) the execution, delivery, performance or
enforcement of this Agreement, (B) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Purchased Securities, or (C) the status of such Investor or its successors
or assigns either as an investor in an Indemnifying Party pursuant to the
transactions contemplated by this Agreement or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief); but excluding
for purposes of this clause (z), any actions, suits, proceedings or claims
arising solely out of or relating to such Investor’s breach of this Agreement or
any other Purchase Document to which such Investor is a party or otherwise
bound. To the extent that the foregoing undertaking by an Indemnifying Party may
be unenforceable for any reason, such Indemnifying Party shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

(ii)        Promptly after receipt by an Indemnitee under this Section 7(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against any
Indemnifying Party under this Section 7(k), deliver to the applicable
Indemnifying Party a written notice of the commencement thereof, and such
Indemnifying Party shall have the right to participate in, and, to the extent
such Indemnifying Party so desires, to assume control of the defense thereof
with counsel mutually satisfactory to such Indemnifying Party and the
Indemnitee; provided, however, that an Indemnitee shall have the right to retain
its own counsel with the fees and expenses of such counsel to be paid by such
Indemnifying Party if: (A) such Indemnifying Party has agreed in writing to pay
such fees and expenses; (B) such Indemnifying Party shall have failed to
promptly assume the defense of such Indemnified Liability and to employ counsel
reasonably satisfactory to such Indemnitee in any such Indemnified Liability; or
(C) the named parties to any such Indemnified Liability (including any impleaded
parties) include both such Indemnitee and such Indemnifying Party, and such
Indemnitee shall have been advised by outside counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnitee and such Indemnifying Party (in which case, if such Indemnitee
notifies such Indemnifying Party in writing that it elects to employ separate
counsel at the expense of such Indemnifying Party, then such Indemnifying Party
shall not have the right to assume the defense thereof and such counsel shall be
at the expense of such Indemnifying Party), provided, further, that in the case
of clause (C) above such Indemnifying Party shall not be responsible for the
reasonable fees and expenses of more than one (1) separate legal counsel for the
Indemnitees. The Indemnitee shall reasonably cooperate with each applicable
Indemnifying Party in connection with any negotiation or defense of any such
action or Indemnified Liability by such Indemnifying Party and shall furnish to
such Indemnifying Party all information reasonably available to the Indemnitee
which relates to such action or Indemnified Liability. Each of the Indemnifying
Party and the Indemnitee shall keep the other reasonably apprised at all times
as to the status of the defense or any settlement negotiations with respect
thereto. An Indemnifying Party shall not be liable for any settlement of any
action, claim or proceeding, or the Indemnitee’s consent to any judgment,
effected without its prior written consent, provided, however, that such
Indemnifying Party shall not unreasonably withhold, delay or condition its
consent. No Indemnifying Party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liability or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, each applicable
Indemnifying Party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the an Indemnifying Party within a reasonable time of the commencement of any
such action shall not relieve such Indemnifying Party of any liability to the
Indemnitee under this Section 7(k), except to the extent that such Indemnifying
Party is materially and adversely prejudiced in its ability to defend such
action.

 



9

 

 

(iii)       The indemnification required by this Section 7(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred.

 

(iv)       The indemnity agreement contained herein shall be in addition to (A)
any cause of action or similar right of the Indemnitee against any Indemnifying
Party or others, and (B) any liabilities such Indemnifying Party may be subject
to pursuant to the law.

 

(l)          Waiver of Rights under Series A-2 Warrants and Series B-2 Warrants.
Each Investor hereby waives, with respect to this Agreement and the other
Purchase Documents and the consummation by the Company of the transactions
contemplated hereby and thereby, any rights that such Investor may have under
(and any failure of the Company to comply with the notice, timing and other
requirements of) (i) Section 16(m) of such Investor’s Insider Purchase
Agreement, (ii) Sections 2(b), 2(f) and 17 of such Investor’s Pubco Series A-2
Warrant and (iii) Section 2(b) and 2(f) of such Investor’s Pubco Series B-2
Warrant. The Company and each Investor hereby agrees that any reference to
“Investor Warrants” under each Investor’s Series A-2 Warrants and Series B-2
Warrants will include the Series A-3 Warrants and Series B-3 Warrants. The
Company further agrees that any reference to “Investor Warrants” under any other
Series A-2 Warrant, Series B-2 Warrant or any Series A-1 Warrant or Series B-1
Warrant will include the Series A-3 Warrants and the Series B-3 Warrants.

 

(m)        Most Favored Nation. The Company hereby represents and warrants as of
the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person (other than the New Investors pursuant
to the New Investor Exchange Agreements or the Insider Investors under the
Insider Purchase Agreements) with respect to any consent, release, amendment,
settlement or waiver, in each case, relating to the terms, conditions and
transactions contemplated hereby (each a “Superior Document”), is or will be
more favorable to such Person than those of the Investors and this Agreement.
If, and whenever on or after the date hereof, the Company enters into a Superior
Document, then (i) such applicable party shall provide notice thereof to each
Investor immediately following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by any
Investor or any other party hereto, automatically amended and modified in an
economically and legally equivalent manner such that each Investor shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Superior Document, provided that upon written notice to each
other party hereto at any time an Investor may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to such Investor as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to such Investor. The provisions of
this Section 7(l) shall apply similarly and equally to each Superior Document.

 



10

 

 

(n)        Independent Nature of Investor’s Obligations and Rights. The
obligations of each Investor under this Agreement or the other Purchase
Documents are several and not joint with the obligations of any other Person,
including, without limitation, any of the Investors (each, an “Other Person”),
and each Investor shall not be responsible in any way for the performance of the
obligations of any Other Person under any other Purchase Document or similar
agreement of any Other Person (the “Other Documents”). Nothing contained herein
or in any Other Document or any other Purchase Document, and no action taken by
an Investor pursuant hereto, shall be deemed to constitute such Investor and any
Other Person(s) as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that such Investor and Other Person(s)
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Documents or any
other Purchase Document, and the Company acknowledges that no Investor is acting
in concert or as a group with any Other Person respect to such obligations or
the transactions contemplated by this Agreement, any Other Document and any
other Purchase Document. The Company and each Investor confirm that each
Investor has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, any
Other Document or out of any other Purchase Documents, and it shall not be
necessary for any Other Person to be joined as an additional party in any
proceeding for such purpose.

 

[Signature pages follow]

 



11

 

 

IN WITNESS WHEREOF, the Company and the Investors have executed this Agreement
as of the date set forth on the first page of this Agreement.

 



  THE COMPANY:       TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By: /s/
Benjamin Scott Terry     Name:  Benjamin Scott Terry     Title:    Chief
Executive Officer       INVESTORS:       CHART ACQUISITION GROUP LLC        
By:   The Chart Group L.P.           By: /s/ Christopher D. Brady      
Name:  Christopher D. Brady       Title:    Manager        

 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

  INVESTORS (Cont.):       /s/ Joseph Wright   Joseph Wright         COWEN
INVESTMENTS LLC         By: /s/ Owen Littman     Name:  Owen Littman    
Title:    Authorized Signatory      

 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

SCHEDULE 4(c)(ii)

 

Filing of Form Ds with the SEC in connection with the private offer and sale of
the Purchased Securities by the Company to the Investors pursuant to Rule 506(b)
under the 1933 Act.

 



 

 

 

Exhibit A
Investors

 

Investor  Aggregate Purchase Price   No. of Common Shares   No. of Series A-3
Warrants   No. of Series B-3 Warrants  Chart Acquisition Group LLC 
$616,672.00    154,168    115,626    38,542  Joseph Wright  $33,328.00  
 8,332    6,249    2,083  Cowen Investments LLC  $350,000.00    87,500  
 65,625    21,875  TOTAL  $1,000,000.00    250,000    187,500    62,500 

 

 

 

 

Exhibit B
Form of Series A-3 Warrant

 

See attached.

 



 

 

 

Exhibit C
Form of Series B-3 Warrant

 

See attached

 



 

 

 

Exhibit D
Form of Founders RRA Amendment

 

See attached

 

 



 

 

